IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,432



EX PARTE MICHAEL ANTON JONES, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 38,936-A IN THE 30TH JUDICIAL 
DISTRICT COURT WICHITA COUNTY 


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of engaging in organized criminal activity and was
sentenced to confinement for a period of fifty years.  The conviction was affirmed in an
unpublished memorandum opinion.  Jones v. State, No. 02-03-00026-CR (Tex. App.--Fort
Worth, Delivered August 7, 2003). 
	Applicant contends that he was denied his right to file a Petition for Discretionary
Review (PDR) after his conviction was affirmed and that he desired to file such a petition. 
Based on the findings of the trial court and after a review of the record, we find that
Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App.
2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 02-03-00026-CR, which affirmed the conviction in cause number
38,936-A from the 30th Judicial District Court of Wichita County, Texas.  Applicant shall
file his PDR with the Second District Court of Appeals in Fort Worth within thirty days of
the issuance of this Court's mandate in this matter.  Any remaining grounds for relief are
dismissed. 
 
DELIVERED: June 7, 2006	
DO NOT PUBLISH